      Case 1:16-cv-00036-SPW-TJC Document 221 Filed 12/14/20 Page 1 of 17




                     UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                               BILLINGS DIVISION



                                               CV 16-36-BLG-SPW
FAITH MCLAIN,etal.,
                                               ORDER RE MAGISTRATE'S
                    Plaintiffs,                FINDINGS AND
                                               RECOMMENDATIONS
vs.



FRANCIS MCLAIN,et al.,

                    Defendants.


THE UNITED STATES OF
AMERICA,

                    Intervenor
                    Defendant and
                    Counter/
                    Cross-Claimant.


vs.



FAITH MCLAIN,et al..

                    Counterclaim
                    Defendants and


FRANCIS MCLAIN,et al..

                     Crossclaim
                    Defendants and
Case 1:16-cv-00036-SPW-TJC Document 221 Filed 12/14/20 Page 2 of 17
Case 1:16-cv-00036-SPW-TJC Document 221 Filed 12/14/20 Page 3 of 17
Case 1:16-cv-00036-SPW-TJC Document 221 Filed 12/14/20 Page 4 of 17
Case 1:16-cv-00036-SPW-TJC Document 221 Filed 12/14/20 Page 5 of 17
Case 1:16-cv-00036-SPW-TJC Document 221 Filed 12/14/20 Page 6 of 17
Case 1:16-cv-00036-SPW-TJC Document 221 Filed 12/14/20 Page 7 of 17
Case 1:16-cv-00036-SPW-TJC Document 221 Filed 12/14/20 Page 8 of 17
Case 1:16-cv-00036-SPW-TJC Document 221 Filed 12/14/20 Page 9 of 17
Case 1:16-cv-00036-SPW-TJC Document 221 Filed 12/14/20 Page 10 of 17
Case 1:16-cv-00036-SPW-TJC Document 221 Filed 12/14/20 Page 11 of 17
Case 1:16-cv-00036-SPW-TJC Document 221 Filed 12/14/20 Page 12 of 17
Case 1:16-cv-00036-SPW-TJC Document 221 Filed 12/14/20 Page 13 of 17
Case 1:16-cv-00036-SPW-TJC Document 221 Filed 12/14/20 Page 14 of 17
Case 1:16-cv-00036-SPW-TJC Document 221 Filed 12/14/20 Page 15 of 17
Case 1:16-cv-00036-SPW-TJC Document 221 Filed 12/14/20 Page 16 of 17
Case 1:16-cv-00036-SPW-TJC Document 221 Filed 12/14/20 Page 17 of 17
